DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 15, 40 and 46 objected to because of the following informalities:  
Claim 1 states “a human subject”, but should read --the subject--
Claim 15 states “a subject”, but should read --the subject--
Claim 40 states “a surface” in line 10, but should read --the surface--
Claim 46 states “of a Thorium-228”, but should read --of Thorium-228--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23, 44-45 and 48-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 7-9, and 13-21 recite the limitation "the radionuclide atoms".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 4, 12 and 15 recite the limitation "the number of radionuclide atoms".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-23 inherit the same deficiencies. 
Claim 4 recites the limitation "the emission".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 5-8 inherit the same deficiencies. 
The term “substantially evenly” in claim 16 is a relative term which renders the claim indefinite. The term “substantially evenly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is not enough information provided to determine the degree to which the atoms are distributed to be “substantially evenly” distributed, so therefore the claim is indefinite.
Claim 17 recites the limitation "the decaying radionuclide atom".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 18-21 inherit the same deficiencies. 
Claim 44 recites the limitation "the Thorium-228 radionuclide".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 44 recites the limitation "said decay chain nuclei and said alpha particles.". Claim 40 states a decay chain nuclei and said alpha particles for two radionuclides.   There is insufficient antecedent basis for this limitation in the claim. 
Claim 45 recites the limitation "said radionuclide". Claim 40 states multiple radionuclides. There is insufficient antecedent basis for this limitation in the claim. 
Claim 48 recites the limitations "the seed" and “the release”. There is insufficient antecedent basis for the limitations in the claim.
Claims 48-52 inherit the same deficiencies. 
Claim 52 recites the limitation "the seeds". There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1) in view of Mavity (US6248057B1)
Regarding claim 1, Kelson discloses a brachytherapy device (Paragraph [0001] “device for radiotherapy using decay chain nuclei of a radionuclide.”) comprising a base adapted for being at least partially introduced into a body of a subject (Paragraph [0034] "According to an additional aspect of the present invention there is provided a radiotherapy device, comprising a probe adapted for being at least partially introduced into a body of a subject,"); and a plurality of radionuclide atoms of a first alpha emitting isotope, coupled to the base (Claim 110 “a subject, and a radionuclide selected from the group consisting of Radium-223 and Radium-224, said radionuclide being on or beneath a surface of said probe,”), wherein when installed in a human subject, the brachytherapy device emits radionuclide atoms of the first alpha-emitting isotope at a rate of at least 0.1% of the number of radionuclide atoms of the first alpha-emitting isotope coupled to the base, per 24 hours (Paragraph [0036] "According to still further features in the described preferred embodiments at least one of a thickness and a material of the protective coat is selected so as not to prevent the emission of the decay chain nuclei and the alpha particles." Claim 116 " a radionuclide selected from the group consisting of Radium-223, Radium-224, Radon-219 and Radon-220," Where Radium-223 has a half-life of 11.4 days, so it would emit approximately 5% within the first 24 hours) .
Kelson does not disclose not more than 25% of the radionuclide atoms leave the base in 24 hours, in methods other than radioactive decay. Mavity discloses an implantable bioabsorbable structures that can be designed to hold a radionuclide for a designated minimum threshold based on the half-life of the radionuclide (Col 4, lines 20-27). "The minimum threshold time will usually depend at least in part on the half-life of the radionuclide. In particular, the predetermined persistence period of the bioabsorbable structure will usually be substantially longer than the half-life of the radionuclide, usually being at least two times longer, preferably being at least four times longer, and often being at least ten times longer." (Col 4, lines 29-35). If the bioabsorbable structure discloses by Mavity is used with the Radium-223 or Radium 224 disclosed by Kelson, less than 25% of the radionuclides would leave the base in 24 hours due to the design parameters of Mavity. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device  as taught by Kelson, with bioabsorbable structure as taught by Mavity, since such a modification would provide the predictable results of holding the radionuclides in place for the required period of time. 
Regarding claims 2 and 3, Kelson discloses the first alpha-emitting isotope comprises Radium- 224 and Radium 223 (Paragraph [0034] "and a radionuclide selected from the group consisting of Radium-223 and Radium-224,"). 
Regarding claim 22, which is dependent on claim 1, Kelson discloses the first alpha-emitting isotope (Radium-223 or Radium-224 (Paragraph [0034]) is the only disclosed isotope and therefore would inherently provide 100% of the activity (greater than 50%). 
Regarding claim 23, Kelson discloses the plurality of radionuclide atoms of the first alpha-emitting isotope have a density of at least 5x1010 atoms per square centimeter of the base (Paragraph [0065] “According to still further features in the described preferred embodiments a surface density of the radionuclide is from about 1010 to about 1013 atoms/cm2.” Where the upper limit, 1013 atoms/cm2, is at least 5x1010).
Claims 4, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1) and Mavity (US6248057B1) as applied to claim 1 above, and further in view of Fisher (US20100056844A1).
Regarding claim 4, Kelson and Mavity disclose a semi-porous polymer coating layer on the radionuclide atoms, configured to allow diffusion of a percentage of the radionuclide atoms (Kelson, Paragraph [0036] "According to still further features in the described preferred embodiments at least one of a thickness and a material of the protective coat is selected so as not to prevent the emission of the decay chain nuclei and the alpha particles." Paragraph [0034] "and a radionuclide selected from the group consisting of Radium-223 and Radium-224," Paragraph [0159] "Optionally and preferably, the outer layer of the probe can be made of a porous material so as to increase the probability of the escape.",). 
Kelson and Mavity do not disclose configuring the polymer coating layer to provide the emission of the at least 0.1% of the number of radionuclide atoms of the first alpha-emitting isotope coupled to the base, per 24 hours. Fisher discloses using a rapidly dissolving polymer matrix to release alpha emitting radiation sources into a tumor, designed so that the sources are released fully within minutes to hours (Paragraph [0029]). If the matrix is designed to release that radiation source within minutes, more than 0.1% of the atoms would be released within 24 hours. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson and Mavity, with the quick release polymer matrix as taught by Fisher, since such a modification would provide the predictable results of providing a customizable polymer matrix that can dissolve at a pre-determined rate so as to release the radionuclides at a designated rate. 
Regarding claim 7, Fisher further discloses the semi-porous polymer coating layer allows diffusion of the radionuclide atoms out of the brachytherapy device at a rate of at least 0.5% in 24 hours (Paragraph [0029] "In this embodiment of the present invention the matrix 18 containing the radioactive source 14 and marker material 16 dissolves quickly (minutes to hours) to release the radioactive source 14 in tumor tissue after placement." If the entire matrix is dissolved within 24 hours (minutes or hours), greater than 0.5% of the atoms are released).
Regarding claim 12, Kelson discloses the brachytherapy device emits radionuclide atoms of the first alpha-emitting isotope at a rate of at least 3% of the number of radionuclide atoms of the first alpha-emitting isotope coupled to the base, per 24 hours (Paragraph [0034] "and a radionuclide selected from the group consisting of Radium-223 and Radium-224," Where Radium-223 has a half-life of 11.4 days, so it would emit approximately 5% within the first 24 hours). 
Regarding claims 13 and 14, Kelson and Mavity disclose not more than 8% or 15% of the radionuclide atoms leave the base in 24 hours, in methods other than radioactive decay (As discussed supra, Mavity discloses the persistence period of the bioabsorbable structure can be predetermined to retain the radionuclide for a specified period of time, such as its half-life (Col 4, lines 29-35) If Radium -223 is utilized the bioabsorbable structure would retain the radionuclides for 11 days, which is greater than 8% and 15% in 24 hours).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1), Mavity (US6248057B1) and Fisher (US20100056844A1) as applied to claims 1 and 4 above, and further in view of Schwartz (WO2016205652A1).
Regarding claim 5, neither Kelson, Mavity nor Fisher disclose the use of PDMS. Schwartz discloses it is known to use PDMS in an implantable polymer matrix for the purpose of retaining a therapeutically active agent (Paragraph [0041] and Paragraph [0051]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson, Mavity and Fisher, with the use of PDMS as taught by Schwartz, since such a modification would provide the predictable results of an obvious try variation of a polymer that is intended to be inserted into the body for the purpose of retaining a therapeutically active agent, in this case radionuclides. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1), Mavity (US6248057B1) and Fisher (US20100056844A1) as applied to claims 1 and 4 above, and further in view of Hezi-Yamit (US20050159809A1).
Regarding claim 6, neither Kelson, Mavity nor Fisher disclose the thickness of the polymer coating be no more than 0.5 microns. Hezi-Yamit discloses an implantable stent that has a polymer coating with a thickness between 0.1 micron and 100 micron, in which the thickness is determined by rate of administration of the therapeutic agent desired and the polymer’s absorption rate (Paragraph [0043]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson, Mavity and Fisher, with a polymer thickness less 0.5 microns as taught by Hezi-Yamit, since such a modification would provide the predictable results of allowing the desired emission rate of the radionuclides dictate the thickness of the polymer layer.  
Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1), referred to further as Kelson ‘900, Mavity (US6248057B1) and Fisher (US20100056844A1) as applied to claims 1 and 4 above, and further in view of Kelson (US20090136422A1), further referred to as Kelson ‘422. 
Regarding claim 8, Fisher disclosed a polymer coating that rapidly dissolves to allow radionuclides to detach, diffuse and disperse into a target area (see claim 7 supra). Kelson ‘900, Mavity and Fisher do not disclose a base polymer coating layer on the base, and wherein the plurality of radionuclide atoms are attached to the base polymer coating layer and thus coupled to the base. Kelson ’442 discloses coating a surface with a polymeric layer and intercalating the atoms into the polymeric layer (Paragraph [0017]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘900, Mavity and Fisher, with using the rapid dissolving polymer on the surface of the base and intercalating the radionuclides into the polymer layer as taught by Kelson ‘422, since such a modification would provide the predictable results of a device that would release the radionuclides as need from the polymeric layer. 
Regarding claim 9, Kelson ‘422 further discloses the base polymer coating layer is configured to prevent diffusion of the radionuclide atoms therethrough (Paragraph [0097] "The subsequent cooling (either spontaneously or via an active cooling technique) results in the interlacement of the radionuclide atoms in the solidified polymeric material." The interlacement means the radionuclides cannot diffuse and would only be released via the polymer dissolving in a manner disclosed by Fisher).
Regarding claim 15, as discussed in supra in claim 8, Kelson ‘442 discloses Kelson ’442 discloses coating a surface with a polymeric layer and intercalating the atoms into the polymeric layer (Paragraph [0017]) and Fisher disclosed a polymer coating that rapidly dissolves to allow radionuclides to detach, diffuse and disperse into a target area within minutes or hours (see supra). Fisher ‘s disclosure could be predetermined to enable the complete emission of radionuclides atoms within minutes or hours, easily surpassing 0.1% of atoms within 24 hours. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1), Mavity (US6248057B1), Fisher (US20100056844A1) and Kelson (US20090136422A1) as applied to claims 1, 4 and 8 above, and further in view Schwartz (WO2016205652A1). 
Regarding claim 10, neither Kelson ‘900, Mavity, Fisher nor Kelson ‘422 disclose the base polymer layer comprises polycarbonate. Schwartz discloses it is known to use polycarbonate in an implantable polymer matrix to restrain a therapeutically active agent (Paragraph [0041] "In a first embodiment, the present disclosure provides an implantable composition comprising a matrix together with at least one polymer and a therapeutically active agent." Claim 10 "wherein the matrix is a polymer matrix comprising one or more of... polycarbonate"). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘900, Mavity, Fisher and Kelson ‘422, with polycarbonate as the polymer base layer as taught by Schwartz, since such a modification would provide the predictable results of obvious to try polymer option that is safe to use as a polymeric matrix to hold a therapeutically active agent.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1), Mavity (US6248057B1), Fisher (US20100056844A1) and Kelson (US20090136422A1) as applied to claims 1, 4 and 8 above, and further in view Hezi-Yamit (US20050159809A1).
Regarding claim 11, neither Kelson ‘900, Mavity, Fisher nor Kelson ‘422 disclose the base polymer coating layer has a thickness of at least 0.25 microns. Hezi-Yamit discloses an implantable stent that has a polymer coating with a thickness between 0.1 micron and 100 micron, in which the thickness is determined by rate of administration of the therapeutic agent desired and the polymer’s absorption rate (Paragraph [0043]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘900, Mavity, Fisher, and Kelson ‘422 with a polymer thickness of at least 0.25 microns as taught by Hezi-Yamit, since such a modification would provide the predictable results of allowing the desired emission rate of the radionuclides dictate the thickness of the polymer layer.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1), Mavity (US6248057B1), and Kelson (US20090136422A1)  as applied to claims 1 and 15 above, and further in view Harder (US20080249398A1). 
Regarding claim 16, neither Kelson ‘900, Mavity nor Kelson ‘422 disclose the radionuclide atoms are distributed substantially evenly in a thickness of the bio-absorbable polymer coating layer. Harder discloses impregnating a seed with a radioisotope in a manner that distributed uniformly (Paragraph [0025]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘900, Mavity, and Kelson ‘422, with distributing the radionuclide in a substantially even manner in the polymer coating as taught by Harder, since such a modification would provide the predictable results of providing an even and consist radiation exposure around the proximity of the device.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1) and Mavity (US6248057B1) as applied to claim 1, and further in view Kelson (US20090136422A1), and Harder (US20080249398A1).
Regarding claim 17, Kelson ‘900 discloses the use of Radium-224, Radium-223, Radon-219 and Radon-220 (disclosed supra, where the first emitting isotope is Radon-219 (or Radon-220) and the second is Radium-223 (or Radium-224))  but neither Kelson ‘900 nor Mavity, disclose a second alpha-emitting isotope, but Harder discloses the use of radionuclides with differing decay rates to provide two different doses of radiation (initial and extended) with in one source (Abstract). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘900 and Mavity with using two radionuclides as taught by Harder, since such a modification would provide the predictable results of a device that had both an initial short-term dose and longer-term dose dependent on the two radionuclides selected.
Neither Kelson ‘900, Mavity or Harder disclose radionuclide atoms of a second alpha-emitting isotope are coupled to the base in a manner that the radionuclide atoms do not leave the brachytherapy device, but upon nuclear decay, a daughter nuclei of the decaying radionuclide atom is emitted from the device. Kelson ‘422 discloses in paragraph [0060] “As a result of this intercalated state, the host material becomes radioactive in a sense that when a radioactive decay occurs, the daughter nuclei or atoms escape the host material.” It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘422, Mavity or Harder, with intercalating the radionuclides so that only the daughter nuclei of the decaying radionuclide atom is emitted from device as taught by Kelson ‘900, since such a modification would provide the predictable results of keeping the parent radionuclides in place to allow them to fully decay while allowing the daughters to escape to prove therapeutic activity.
Regarding claims 18-21, Kelson ‘900 discloses using a radionuclide selected from the group consisting of Radium-223, Radium-224, Radon-219 and Radon-220 (Claim 106, where Ra223 decays to Rn219 and Ra224 decays to Rn220). Selecting one of two of the Radium to Radon decay chains, for this example Ra223 and Rn219, Rn219 has a half life of 3.96s and Ra223 has a half life 11.4 days. The activity level is time dependent so initial Rn219 will have a higher activity level initially (greater than 80%, 90% or 95% of Ra223) but as time proceeds Ra223 will have a greater activity level (greater than 1% of Rn219). The claim as written does not limit the activity level to a period of time and as Harder discloses the half life of the two radionuclides dictate the activity level of the device as time progresses.  
Claims 24, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20090136422A1) in view of Fisher (US20100056844A1).
Regarding claim 24, Kelson ‘422 discloses a seed base adapted for being at least partially introduced into a body of a subject (Paragraph [0005] “Brachytherapy is a form of radiation therapy in which radioactive pellets or seeds are implanted into or near the target tissue to be treated.”); a first coating layer on the seed base, configured to prevent passage of Radium-224 or Radium-223 therethrough (Paragraph [0017] "According to still further features in the described preferred embodiments the method further comprises, prior to the step (b), coating the surface by at least one layer of polymeric material, such that the atoms are collected into the at least one layer. In this embodiment, the surface is heated to a predetermined temperature selected sufficient to melt the polymeric material thereby to intercalate the atoms into the polymeric material." Paragraph [0097] "The subsequent cooling (either spontaneously or via an active cooling technique) results in the interlacement of the radionuclide atoms in the solidified polymeric material."); particles of a Radium-224 or Radium-223 radionuclide placed on the first coating layer (Paragraph [0071-0072] “the method continues to step 13 in which the structure (with or without the polymeric coat) is positioned in a flux of one or more radionuclides so as to collect atoms thereof on or beneath the surface. The radionuclide is preferably a relatively short-lived radio-isotope, such as, but not limited to, Radium-223 or Radium-224.”); and a second coating layer on the particles (Paragraph [0104] “the method can proceed to step 18 in which the surface of the structure is coated by a protective coat,”). 
Kelson ‘422 does not disclose the second coating configured to allow diffusion of at least 0.1 % of the particles of Radium. Fisher discloses a polymer matrix containing a radioactive source that dissolves quickly (minutes to hours) to release the radioactive source in tumor tissue after placement (Paragraph [0029]). This would allow the diffusion of at least 0.1%of the Radium particles. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Keslon ‘422, with an outer polymer protective coat that dissolves quickly as taught by Fisher, since such a modification would provide the predictable results of allowing a percentage of Radium particles to diffuse while initial protecting the particles during placement.
Regarding claims 36 and 37, Fisher discloses the polymer matrix can be designed to dissolves in a designated period of time ranging from hours to minutes. In this manner, the dissolving matrix would allow at least 0.5% or 5% of the Radium to diffuse if the entire matrix was to dissolve in 24 hours. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20090136422A1) Fisher (US20100056844A1) as applied to claim 24 above, and further in view of Coniglione (US20040076579A1).
Regarding claim 25, neither Kelson ‘422 or Fisher disclose a tube defining an internal channel. Coniglione disclose a seed (Paragraph [0007]} comprises a tube defining an internal channel (Paragraph [0021] “structure that is hollow in cross section, e.g. a right circular cylindrical hollow tube;”). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘422 and Fisher, with a tube defining an internal channel as taught by Coniglione, since such a modification would provide the predictable results of an obvious to try design choice. 
Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20090136422A1) and Fisher (US20100056844A1) as applied to claim 24 above, and further in view of Schwartz (WO2016205652A1).
Regarding claim 26, neither Kelson ‘422 or Fisher disclose the first coating layer comprises polycarbonate. Schwartz discloses an implantable composition comprising a matrix together with at least one polymer and a therapeutically active agent (Paragraph [0041]) wherein the matrix is a polymer matrix comprising polycarbonate (Claim 10). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘422 and Fisher, with using polycarbonate as the first coating layer as taught by Schwartz, since such a modification would provide the predictable results of using the material in a similar manner would be an obvious to try design choice. 
Regarding claim 32, neither Kelson ‘422 or Fisher disclose the second coating layer comprises PDMS (polydimethylsiloxane). Schwartz discloses an implantable composition comprising a matrix together with at least one polymer and a therapeutically active agent (Paragraph [0041]) wherein the matrix is a polymer matrix comprising poly(dimethylsiloxane)(Paragraph [0051]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘422 and Fisher, with using poly(dimethylsiloxane) as the second coating layer as taught by Schwartz, since such a modification would provide the predictable results of using the material in a similar manner would be an obvious to try design choice. 
Claims 27-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20090136422A1) and Fisher (US20100056844A1) as applied to claim 24 above, and further in view of Hezi-Yamit (US20050159809A1).
Regarding claims 27-31 and 33-35, neither Kelson’422 or Fisher discloses the thickness of first or second coating layer. Hezi-Yamit discloses applying a polymer coating with a thickness of between approximately 0.1 μm to approximately 100 μm that is determined based upon the design need of the therapeutic device (Paragraph [0043]). For both the first coating thickness (at least 0.05, 0.1, 0.3, 1 and no more than 0.5 microns) and the second coating thickness (no more than 0.5, 0.3, and 0.1 microns), none of the claimed thickness are disclosed as critical in the specification and Hezi-Yamit discloses the polymer can be applied at all claimed thickness to meet the predetermined therapeutic needs of the device. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘422 and Fischer, with various thickness for the first and second coating as taught by Hezi-Yamit, since such a modification would provide the predictable results of an obvious to try design choice in the thickness of the polymer for each of the first and second coating to meet the design needs.
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20090136422A1) and Fisher (US20100056844A1) as applied to claim 24 above, and further in view of Mavity (US6248057B1). 
Regarding claims 38 and 39, neither Kelson ‘422 nor Fisher disclose the device allows diffusion of the particles of Radium through the second coating layer at a rate of no more than 2% or 10% in 24 hours. Mavity discloses a bioabsorbable polymeric structure that immobilizes a drug (in this case radionuclides) in a manner that the period of persistence of the polymeric structure is predefined based on the required time of persistence. (Col 4, lines-20-27). The minimum threshold time for the persistence period depends on the half life and can be as along as ten times the half life (Col 4, lines 29-35). If implemented in the manner disclosed by Mavity, the particles of Radium would be held in place for longer than 24 hours depending on the half-life of the radionuclide and therefore would diffuse no more than 2% or 10% in 24 hours. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘422 and Fisher, with polymeric structure with a  predetermined persistence period as taught by Mavity, since such a modification would provide the predictable results of a design choice to immobilize the radionuclides for a period of time so that note more than 2% diffuse in 24hrs, but that also .1% percent diffuse. 
Claims 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1) in view of  Harder(US20080249398A1) and de Kruijff (“A Critical Review of Alpha Radionuclide Therapy—How to Deal with Recoiling Daughters?”, 2015, NPL Cite U).
Regarding  claim 40, Kelson ‘900 discloses a probe adapted for being at least partially introduced into a body of a subject (Paragraph [0034] “provided a radiotherapy device, comprising a probe adapted for being at least partially introduced into a body of a subject,”); and particles of Radium-224 retainably embedded on or beneath a surface of the probe, in a manner ensuring that the particles remain in the probe while a therapeutic dose of decay chain nuclei and alpha particles of said particles is emitted outside the surface (Paragraph [0034] “and a radionuclide selected from the group consisting ofRadium-223 and Radium-224, the radionuclide being on or beneath a surface of the probe, in a manner such that decay chain nuclei and alpha particles of the radionuclide are emitted outside the surface.”). Kelson ‘900 does not disclose particles of Thorium-228 retainably embedded on or beneath a surface of the probe wherein an activity level of the Thorium-228 particles is lower than 50% of an activity level of the particles of Radium-224 in the device.
Harder (US20080249398A1) discloses the use of radionuclides with differing decay rates to provide two different doses of radiation (initial and extended) with in one source (Abstract). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Keslon ‘900, with the uses of two radionuclides embedded on or beneath the surface of the prove as taught by Harder, since such a modification would provide the predictable results of sustained therapeutic dose due to the variance in the half life of the two radionuclides. 
de Kruijff (“A Critical Review of Alpha Radionuclide Therapy—How to Deal with Recoiling Daughters?”, 2015, NPL Cite U) discloses the use of Radium-224 and Thorium-228 as in vivo generators for brachytherapy. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘900 and Harder, with the use of Radium-224 and Thorium-228 as taught by de Kruijff, since such a modification would provide the predictable results of a device with a variability in half life between the radionuclides (Radium-224 (3.6 days) and Thorium-228 (1.9 years)) to provide a short and long sustain radiation dose. 
Regarding claim 41, Kelson ‘900 further discloses the probe comprises a removable probe (Paragraph [0149] "Subsequently, the implantation can be removed.").
Regarding claim 42, Kelson ‘900 further disclose the removable probe comprises a needle, a tip of an endoscope, a tip of a laparoscope or a tip of an imaging device (Paragraph [0135] "Probe 12 can be, for example, a needle, or any other device adapted for being at least partially introduced into a body of a subject. Representative examples include, without limitation, a tip of an endoscope, a tip of a laparoscope and a tip of an imaging device.").
Regarding claim 43, Kelson ‘900 further discloses the probe comprises a tube defining an internal channel (Fig. 1c tubular member "24").
Regarding claim 44, Kelson ’900 further discloses comprising a protective coat, coating the probe and the Thmium-228 radionuclide, wherein a thickness and a material of said protective coat is selected so as not to prevent said emission of said decay chain nuclei and said alpha particles (Paragraph [0037] "According to still further features in the described preferred embodiments the probe comprises an inner elongated member and an outer tubular member having a mouth section configured for receiving the inner elongated member, the inner elongated member being movable within the outer tubular member and having a distal end and a proximal end, whereby the radionuclide is on or beneath a surface of the distal end.").
Regarding claim 45, Kelson ‘900 further discloses wherein the probe and particles of a Thorium-228 are not coated (Paragraph [0187] "In this experiment, the needle was not coated after the exposure." It would be apparently that if the needle where the particles are implanted is not coated, then the implanted radionuclides are not coated.).
Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1) , Harder(US20080249398A1) and de Kruijff (“A Critical Review of Alpha Radionuclide Therapy—How to Deal with Recoiling Daughters?”, 2015, NPL Cite U), as applied to claim 44 above, and further in view of Carr (US5531662A1).
Regarding claim 47, Kelson ‘900, Harder and de Kruijff do not disclose a probe that comprises a brachytherapy seed. Kelson ‘900 discloses a hollow probe. Carr discloses a tip of probe with a cavity adapted to receive adapted to receive a plurality of ionizing radiation sources or "seeds" (Col 8, lines 4-6). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kelson ‘900, Harder and de Kruijff, with implanting radiation source seed in the hollow portion of the probe as taught by Carr, since such a modification would provide the predictable results of any additional option of radiation dose implementation besides implanting the radiation in the probe surface. 
Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1) in view of Fisher (US20100056844A1).
Regarding claim 48, Kelson ‘900 discloses a method of brachytherapy treatment (Abstract "A radiotherapy method, comprising positioning a predetermined amount of a radionuclide selected from the group consisting of Radium-223, Radium-224, Radon-219 and Radon-220, in proximity to and/or within a tumor of a subject, for a predetermined time period."), comprising determining at least one property of a malignant tumor in a patient; selecting a layout of one or more seeds loaded with radionuclide atoms of a first isotope which emits alpha radiation, to be implanted in the malignant tumor, responsively to the determined at least one property (Paragraph [0155] "The relation between the activity of radionuclide 16 and the administered dose may depend on many factors such as, but not limited to, the type and size of the tumor, the number of locations to which radionuclide 16 is inserted (for example, when more than one radiotherapy device is used), the distance between radionuclide 16 and the tumor and the like."); installing seeds having the selected rates of release in the malignant tumor according to the selected layout (Abstract "A radiotherapy method, comprising positioning a predetermined amount of a radionuclide selected from the group consisting of Radium-223, Radium-224, Radon-219 and Radon-220, in proximity to and/or within a tumor of a subject, for a predetermined time period.").
Kelson ‘900 does not disclose selecting for each of the one or more seeds, a rate of release of the first isotope from the seed, not including the release of alpha particles and daughter nuclei. Fisher discloses, as discussed supra that the rate of release of the radionuclide is dependent on the selection of the concentration and size of the polymer to determine the rate of dissolution of material and facilitate the rate of release of radionuclide (Paragraph [0031]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kelson ‘900, with selecting the rate of release for the first isotope as taught by Fisher, since such a modification would provide the predictable results of a delivery customizable treatment method. 
Regarding claim 49, Kelson ‘900 discloses the first isotope comprises Radium-224 (Abstract "A radiotherapy method, comprising positioning a predetermined amount of a radionuclide selected from the group consisting of Radium-223, Radium-224, Radon-219 and Radon-220, in proximity to and/or within a tumor of a subject, for a predetermined time period.").
Regarding claim 50, Kelson ‘900 discloses determining the at least one property of the malignant tumor comprises determining a size of the malignant tumor (Paragraph [0155] "The relation between the activity of radionuclide 16 and the administered dose may depend on many factors such as, but not limited to, the type and size of the tumor, the number of locations to which radionuclide 16 is inserted (for example, when more than one radiotherapy device is used), the distance between radionuclide 16 and the tumor and the like.").
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1) and Fisher (US20100056844A1) as applied to claim 48 above, and further in view of Horowitz (US4697575A).
Regarding claim 51, neither Kelson ‘900 nor Fisher disclose determining the at least one property of the malignant tumor comprises determining a shape of the malignant tumor. Horowitz discloses that for determining placement of radioactive seeds, the size and shape of the tumor is determined (Col 4, line 12). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kelson ‘900 and Fisher, with determining both the size and shape of a tumor to place radioactive seeds as taught by Horowitz, since such a modification would provide the predictable results of understanding the full area of treatment required to ensure proper coverage by the radiation inside the patient.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Kelson (US20070041900A1) and Fisher (US20100056844A1) as applied to claim 48 above, and further in view of Gao (US20030118649A1).
Regarding claim 52, neither Kelson ‘900 not Fisher disclose installing the seeds comprises installing seeds having at least two substantially different rates of release of the first isotope. Gao discloses “"Dual release" refers to a device that releases one or more therapeutic agents at at least two different rates. In preferred embodiments, a dual-release device is a device that provides immediate release of an agent together with sustained release of that agent or of a different agent." (Paragraph [0062]. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kelson ‘900 and Fisher, with a seeds with two different rates of release  as taught by Gao, since such a modification would provide the predictable results of a similar therapeutic effect of having two different isotopes, one with a long half-life and one with a  short, providing an extended period of radiation treatment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./
Examiner, Art Unit 3791                                                                                                                                                                                         
/THADDEUS B COX/Primary Examiner, Art Unit 3791